Citation Nr: 9922000	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-01 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals, right medial meniscectomy, with instability and 
osteoarthritis.

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected 
residuals, right medial meniscectomy, with instability and 
osteoarthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In March 1997, the RO denied entitlement to an 
evaluation in excess of 30 percent for residuals, right 
medial meniscectomy, with instability and osteoarthritis.  In 
November 1997, the RO denied entitlement to service 
connection for a left knee disorder.  The veteran, who had 
active service from May 1966 to January 1970, timely appealed 
those decisions to the BVA in January 1998.  

The Board notes that, in his January 1998 substantive appeal, 
the veteran indicated, in a box in Part 7A of the appeal 
form, that he wished to appear personally at a hearing before 
a member of the Board.  However, in Part 8, the veteran 
specified that he was requesting "a hearing in front of the 
Cleveland Hearing Officer."  The veteran was thereafter 
afforded a personal hearing before the Hearing Officer at the 
RO.  The veteran has not requested any further hearing, nor 
has his representative indicated that the veteran wanted a 
hearing before the Board.  The veteran's narrative 
description of the hearing he sought was more specific, and 
disclosed that the veteran wanted a hearing before the RO 
rather than a Board hearing.  The veteran has been afforded 
the requested hearing, and no further action is required 
prior to completion of appellate review.   

The claim of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of this 
decision.



FINDING OF FACT

The residuals of a right medial meniscectomy, with 
instability and osteoarthritis, are manifested by moderate 
instability of the knee, noncompensable limitation of motion, 
swelling, pain on motion and use, and X-ray evidence of 
arthritis.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for residuals, right medial meniscectomy, with 
instability and osteoarthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Codes 5010, 5257 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Service connection for residuals of a right medial 
meniscectomy and instability was granted in August 1971.  A 
temporary 100 percent evaluation was granted, effective from 
May to June 1971, under 38 C.F.R. § 4.30.  Thereafter, the 
disability was assigned a 20 percent evaluation.  In 
September 1972, the RO decreased the evaluation to 10 
percent, effective December 1972.  In November 1994, the RO 
assigned another temporary 100 percent evaluation, for a 
period beginning when the veteran underwent arthroscopic 
surgery on the right knee in October 1993, followed by a 20 
percent evaluation, effective December 1993.  In addition, 
the disability was recharacterized as residuals of a right 
medial meniscectomy, with instability and osteoarthritis.

In January 1997, the veteran received another VA examination.  
The veteran complained of constant pain and swelling of the 
right knee, aggravated by prolonged standing, walking, and by 
cold weather.  On occasion, the pain was sufficient to wake 
him up at night.  He would periodically treat the pain with 
ice.  He also complained of popping sounds in the knee.  The 
veteran reported using a rigid knee brace for the past two 
years.  The examiner noted that the veteran was unable to 
perform a deep knee bend, range of motion was from 0 degrees 
extension to 90 degrees flexion, and there was tenderness on 
the anterior aspect of the knee joint.  The report stated 
that there was considerable laxity of the anterior cruciate 
ligament, disuse atrophy of the quadriceps, swelling on the 
medial aspect of the knee, and significant crepitus and pain 
on movement.  X-rays revealed mild degenerative changes in an 
otherwise normal knee.  The diagnosis was post operative 
right knee with arthritis.  Based on these results, the RO, 
in March 1997, increased the evaluation to 30 percent, 
effective January 1997.

VA treatment records from October 1994 to April 1998 noted 
ongoing treatment for degenerative joint disease of the right 
knee.  

At his February 1998 personal hearing, the veteran testified 
that he wore a brace "all the time" for his right knee, 
except when he went to bed.  He stated that his knee would 
give out on him if he turned suddenly, but reported that he 
had never actually fallen.  His right knee would swell, 
requiring him to ice it down several times a day during his 
breaks at work.  He had difficulty going up and down steps.  
He reported that, for two months during the previous year, he 
had been placed on "light duty" at work by his doctor due 
to swelling of his knee.  He indicated that his doctors had 
considered giving him a total right knee replacement, but 
that he was too young.  He indicated further that he was 
dissatisfied with the recent VA examination, and that he was 
unable to straighten out his knee.  The Hearing Officer asked 
the veteran to stand and observed that, on standing, the 
veteran's leg was straight.  

The Board notes that review of the VA examination report does 
not indicate that it was inadequate for rating purposes.  The 
Board notes in particular that the VA examination report is 
more favorable to the veteran's claim than the subsequent 
private medical statements.  

Correspondence from the veteran's private physician noted 
that the veteran's right knee would intermittently give out, 
and caused a dull aching pain when standing for prolonged 
periods.  In addition, the veteran had swelling, occasional 
night pain, and wore a knee brace.  The doctor reported that 
the veteran had a ten degree varus deformity, with a varus 
thrust when walking, and a severe antalgic gait.  Range of 
motion of the knee was described as full, and it was stable 
to lateral and posterior stress.  X-rays revealed advanced 
arthritic changes with complete loss of the articular 
surfaces of the joint.  The doctor concluded that the brace 
was "not doing the job," and that the only surgical remedy 
was a total knee replacement.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

Residuals of a right medial meniscectomy, with instability 
and osteoarthritis, are currently evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes (DC) 5010 and 5257.  Under DC 5257, 
a 30 percent evaluation is the highest contemplated 
evaluation for impairment of the knee, with recurrent 
subluxation or lateral instability, and is warranted for 
severe impairment.  A 20 percent evaluation is warranted for 
moderate impairment of the knee.  

While the VA examiner noted in January 1997 that there was 
considerable laxity of the anterior cruciate ligament, the 
veteran's private physician noted in April 1998 that the knee 
was stable to anterior and posterior stress.  At his February 
1998 personal hearing, the veteran testified that he had 
never actually fallen because of his right knee giving way.  
The Board notes in particular the veteran's testimony that he 
is able to work 10-hour days, four days a week, on an 
assembly line, although he required "light duty" two months 
during the previous year.  The Board finds that this work 
record is consistent with moderate right knee impairment, but 
is not consistent with severe knee impairment.  The Board 
also notes that the veteran wears a rigid, hinged brace on 
the right knee.  However, in view of the fact that the 
veteran has remained able to work full-time and has 
maintained his ability to perform at activities of daily 
living, the requirement that the veteran wear a brace is 
consistent with moderate disability, but no more.  In view of 
the fact that it is the present level of disability that is 
of primary concern, Francisco, 7 Vet. App. at 58, the Board 
finds that the preponderance of the evidence indicates that 
impairment of the stability of the veteran's knee is no more 
than moderate, warranting a 20 percent evaluation, but no 
more, under DC 5257. 

Under DC 5010, degenerative arthritis established by X-ray 
will be rated on the basis of limitation of motion of the 
joint involved.  In the present case, the VA examiner 
indicated that the right leg had a range of motion from 0 to 
90 degrees, while the veteran's private physician later 
reported that the veteran had full range of motion of the 
right knee.  Thus a compensable evaluation is not warranted 
under either DC 5260, which provides a 10 percent evaluation 
for flexion limited to 45 degrees, or under DC 5261, which 
provides a 10 percent evaluation for limitation of extension 
to 10 degrees.  

However, under DC 5010, when limitation of motion is 
otherwise noncompensable, a 10 percent evaluation is 
warranted for degenerative arthritis established by 
radiologic examination.  Therefore, in view of the 
noncompensable limitation of motion shown in the VA 
examination, and the presence of osteoarthritis, confirmed by 
X-ray, and in view the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995), the Board finds that the evidence supports an 
additional 10 percent for residuals of a right medial 
meniscectomy, with instability and osteoarthritis.  
The Board has considered whether an evaluation in excess of 
20 percent for residuals of meniscectomy, or an evaluation in 
excess of 10 percent for the disability due to 
osteoarthritis, is available under any other diagnostic code 
or criteria.  The Board notes that an evaluation in excess of 
30 percent is warranted whether there is nonunion of the 
tibia and fibular, requiring use of a brace, or where there 
are severe limitations of flexion or extension, or where a 
knee is ankylosed in flexion at a 10 degree angle or worse.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261, 5262.  
However, there is no evidence of ankylosis of the knee, of 
fracture with non-union of the tibia and fibula, or of severe 
limitation of motion, so as to warrant an increased 
evaluation for the veteran's right knee disability under any 
of these criteria.

There is no evidence that the veteran has been hospitalized 
for medical or surgical treatment of the right knee since 
1993.  The evidence reflects that the veteran has required 
light duty totaling about two months in the past year, but 
there is no evidence that the veteran has been unable to 
report for work as a result of service-connected right knee 
disability.  The Board finds that the veteran's occasional 
requirement for light work of up to two months during a 
year's period is within the contemplation of a 30 percent 
evaluation, and does not meet the criteria for referral for 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b).

The Board thus finds that, while the evidence supports a 20 
percent evaluation under DC 5257 for moderate impairment of 
the knee, and an additional 10 percent evaluation under DC 
5010, for limitation of motion and pain, with X-ray evidence 
of arthritis, the preponderance of the evidence is against a 
higher evaluation.  As the evidence is not in equipoise to 
warrant either an evaluation in excess of 20 percent for 
right knee instability or in excess of 10 percent for 
osteoarthritis of the right knee on radiologic examination, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  Accordingly, the veteran's claim 
of entitlement to an evaluation in excess of 30 percent for 
residuals, right medial meniscectomy, with instability and 
osteoarthritis, is denied.


ORDER


Entitlement to an evaluation in excess of 30 percent for 
residuals, right medial meniscectomy, with instability and 
osteoarthritis, is denied.


REMAND

The veteran contends that he has a left knee disorder that is 
secondary to his service-connected residuals, right medial 
meniscectomy, with instability and osteoarthritis.  While an 
October 1997 VA examination report indicated that no 
abnormality of the left knee could be diagnosed, mild 
degenerative changes of the left knee were disclosed on 
radiologic examination.  VA treatment records, specifically 
an entry dated in November 1997, disclose that the veteran 
complained of left knee pain secondary to favoring his right 
knee.  Correspondence dated in April and May 1998 from the 
veteran's private physicians indicated that the veteran had 
pain in the left knee and that it would be "reasonable to 
assume that" this is due to the veteran placing more strain 
on the left knee due to his right knee disability.  In 
addition, medical bills from private medical facilities 
contain notations, handwritten in ink, that indicate 
treatment in February and March 1998 for left knee medial 
meniscus tear and left knee strain.

While the Board recognizes that the veteran has not been 
given a clear diagnosis of a left knee disorder, in view of 
the comments from both VA and private physicians that the 
veteran has left knee pain secondary to his service-connected 
right knee disability, the Board finds that the veteran's 
claim of entitlement to service connection for a left knee 
disorder is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  

Because of the conflicting medical evidence relating to the 
existence of a left knee disorder, the Board believes that an 
additional VA examination would be helpful in resolving this 
matter.  Therefore, this case is REMANDED for the following 
action:

1.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the nature and etiology of 
any left knee disorder that may be 
present.  The examiner is requested to 
review all the medical evidence in the 
claims folder, with specific emphasis on 
the VA treatment records, the 
correspondence from the veteran's private 
physicians, and the private billing 
records.  The examiner is further 
requested to state whether, based on an 
examination of the veteran's left knee, 
there has been a medial meniscus tear of 
the left knee at any time since the 
beginning of 1998.  If the examiner finds 
that the veteran has any left knee 
disorder for which a diagnosis can be 
provided, the examiner is next requested 
to offer an opinion on whether it is as 
likely as not that any such current left 
knee disorder is related to service, or 
to the veteran's service-connected right 
knee disability.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review

2.  Following completion of the above 
action, the claim of entitlement to 
service connection for a left knee 
disorder should be readjudicated on the 
merits.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.





		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

